Citation Nr: 0416601	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-21 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for disc herniation, L5-S1, status post discectomy.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1980 to September 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that, in relevant part, 
granted service connection for disc herniation, L5-S1, status 
post discectomy, and assigned an initial evaluation of 0 
percent (noncompensable) disabling.  The veteran has timely 
perfected an appeal of this determination to the Board.  

In a June 2003 statement of the case, the RO increased the 
disability rating for disc herniation, L5-S1, status post 
discectomy, to 10 percent disabling.  The veteran has not 
indicated that she is satisfied with this rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and her representative, if any, if further action is required 
on her part.  


REMAND

The veteran contends, in essence, that her service-connected 
disc herniation, L5-S1, status post discectomy, is more 
disabling than reflected in the original evaluation.  

The Board notes that, in her August 2003 substantive appeal, 
the veteran stated that she would be making an appointment at  
the Durham VA Medical Center (VAMC) to see a physician in the 
orthopedic clinic.  The Board observes that the record does 
not contain any subsequent treatment reports from the above 
VAMC.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain all treatment reports from the 
above VAMC that have not been previously secured, and 
associate them with the claims file.

Also in her substantive appeal, the veteran indicated that 
she has severe pain in the back and spasms when climbing 
stairs, and that she is unable to bend more than 20 degrees 
forward for about 4 hours after getting up in the morning.  
The Board observes that the above symptoms were not present 
at the March 2003 VA examination.  Thus, the RO should 
schedule the veteran for a VA examination to determine the 
current severity of her disc herniation, L5-S1, status post 
discectomy.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
reports from the Durham VAMC that have 
not been previously secured, and 
associate them with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the current severity of her 
service-connected disc herniation, L5-S1, 
status post discectomy.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all 
findings should be reported in detail.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  

The examiner is asked to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner is asked 
to assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is also asked to identify 
any neurological signs and symptoms 
resulting from the veteran's back 
disability that are present constantly, 
or nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to the veteran's back 
disability should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

In addition, based on examination 
findings, medical principles, and a 
review of the claims file, the examiner 
is asked to address the following 
questions:

(A)  Is the veteran's service-connected 
disc herniation, L5-S1, status post 
discectomy, (1) mild, (2) moderate with 
recurring attacks, (3) severe with 
recurring attacks and intermittent 
relief, or (4) pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc with 
little intermittent relief?

(B)  Has the veteran's service-connected 
disc herniation, L5-S1, status post 
discectomy, resulted in incapacitating 
episodes (i.e., periods of acute signs 
and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months?  
If so, the examiner should identify the 
total duration of those episodes over the 
past 12 months.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an initial disability rating in excess of 
10 percent for disc herniation, L5-S1, 
status post discectomy.  This review 
should consider the regulatory criteria 
for evaluations of disabilities and 
injuries of the spine that were in effect 
prior to September 23, 2002; from 
September 23, 2002, to September 25, 
2003; and from September 26, 2003.

4.  If such determination remains 
unfavorable, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




